 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Todd Schwartz,                                   No. CV-20-02002-PHX-DJH
10                  Plaintiff,                         ORDER
11    v.
12    4 Ever Life International Limited, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants 4 Ever Life International Limited, Blue
16   Cross and Blue Shield Association, and Worldwide Insurance Services, LLC’s

17   (collectively “Defendants”) Motion to Compel Arbitration. (Doc. 21). Plaintiff filed a
18   Response (Doc. 24), and Defendants filed a Reply. (Doc. 25). The matter is fully briefed.

19   The Court now issues its ruling.

20   I.     Background
21          Plaintiff Todd Schwartz’s claims originate from a travel insurance policy his wife,
22   Yoko Nishiguchi, applied for on June 26, 2018. (Doc. 24 at 2). After purchasing a policy

23   online (the “Policy”), Mr. Schwartz suffered an injury overseas. (Doc. 11 at ¶ 11). He filed

24   a claim and later appealed the denial of his claim. (Docs. 24 at 3; 25 at 3). Ultimately, he

25   was denied coverage. He brings three claims against Defendants for breach of contract,

26   bad faith, and aiding and abetting. (Doc. 11). On December 28, 2020, Defendants 4 Ever
27   Life International Limited (“4 Ever Life”), Blue Cross and Blue Shield Association
28   (“BCBS”), and Worldwide Insurance Services, LLC (“Worldwide”), sought to enforce the
 1   arbitration clause in the Policy by filing a Motion to Compel Arbitration. (Doc. 21). The
 2   parties now dispute whether the Policy’s arbitration clause is enforceable. (Docs. 21; 24;
 3   25).
 4          When applying for the Policy online, Mrs. Nishiguchi began by reviewing the
 5   benefits and entering the required background and contact information. (Doc. 24 at 2). The
 6   website then navigated her to a section titled “Terms of Policy Issuance/Access
 7   Agreement.” (Doc. 24-2 at 6). In this section, applicants are required to acknowledge and
 8   consent to three agreements: Key Plan Provisions, Access Agreement, and Terms of Policy
 9   Issuance. (Id.) The Key Plan Provisions require the applicant to certify that the applicant
10   has primary health insurance. (Id.) The Access Agreement sets out terms for use of the
11   website. (Id. at 8). The Terms of Policy Issuance informs the participant who the policy is
12   issued by and states that the quoted price includes a membership fee. (Id. at 6). The website
13   required Nishiguchi to acknowledge and consent to the three agreements before she could
14   “continue to payment.” (Id. at 7). None of the agreements contained an arbitration clause.
15   (Doc. 24 at 2). Thus, Mrs. Nishiguchi was not required to read, acknowledge, or agree to
16   an arbitration clause before proceeding to payment. (Id.)
17          Elsewhere on the site, however, and accessible to Mr. Schwartz and Mrs.
18   Nishiguchi, was a link: “Plan Description download.pdf.” (Doc. 24-3 at 2). The link leads
19   to an “Individual Certificate of Coverage [that] describes the main features” of the Policy.
20   (Id. at 4). The Policy names 4 Ever Life as the insurer. (Id. at 5). It names Worldwide as
21   the administrator. (Id.) It also states that 4 Ever and Worldwide are independent licensees
22   of BCBS. (Id.)
23          The Policy’s description entails who is eligible for coverage, how the plan works,
24   what the plan pays, and what the plan does not pay for. (Id. at 4). The last section, “General
25   Provisions,” contains instructions on filing claims and appealing coverage decisions. (Id.
26   at 23–24). Under “General Provisions” is a subsection titled “Grievances.” (Id. at 23).
27   Under “Grievances” is a subsection titled “Dispute Resolution.” (Id. at 25). The third
28   paragraph under this subsection has an arbitration clause. (Id.) It reads as follows:


                                                 -2-
 1                  All grievances not resolved by the Insurer’s grievance
 2                  procedures, and all other controversies and claims arising out
                    of or relating to the Policy, or any coverage provided
 3                  thereunder, shall be determined by final and binding arbitration
                    administered by the American Arbitration Association
 4
                    (“AAA”) under its Commercial Arbitration Rules and
 5                  Mediation Procedures (“Commercial Rules”) . . . The award
                    rendered by the arbitrator shall be final, non-reviewable and
 6
                    non-appealable and binding on the parties and may be entered
 7                  and enforced in any court having jurisdiction. There shall be
                    one arbitrator agreed to by the parties within twenty (20) days
 8                  of receipt by respondent of the request for arbitration or in
 9                  default thereof appointed by the AAA in accordance with its
                    Commercial Rules. The seat or place of arbitration shall be
10                  Philadelphia, Pennsylvania.
11   (Id.)
12   II.     Legal Standard
13           The Federal Arbitration Act (“FAA”), 9 U.S.C. § 2, states that arbitration
14   agreements “shall be valid, irrevocable, and enforceable, save upon such grounds as exist
15   at law or in equity for the revocation of any contract.” The savings clause of § 2 “permits
16   agreements to arbitrate to be invalidated by generally applicable contract defenses, such as
17   fraud, duress, or unconscionability.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333,
18   339 (2011) (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996))
19   (internal quotation marks omitted).
20           The Supreme Court interprets § 2 as a “congressional declaration of a liberal federal
21   policy favoring arbitration agreements, notwithstanding any state substantive or procedural
22   policies to the contrary.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.
23   1, 24 (1983). The FAA “leaves no place for the exercise of discretion by a district court,
24   but instead mandates that district courts shall direct the parties to proceed to arbitration on
25   issues as to which an arbitration agreement has been signed.” Chiron Corp. v. Ortho
26   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (quoting Dean Witter Reynolds
27   Inc. v. Byrd, 470 U.S. 213, 218 (1985)). “The court’s role under the [FAA] is therefore
28   limited to determining (1) whether a valid agreement to arbitrate exists and, if it does, (2)


                                                  -3-
 1   whether the agreement encompasses the dispute at issue.” Chiron Corp., 207 F.3d at 1130.
 2   If both questions yield positive answers, then the FAA “requires the court to enforce the
 3   arbitration agreement in accordance with its terms.” Id. Accordingly, the Court will begin
 4   by evaluating whether the Policy contained a valid arbitration clause.
 5   III.   Validity of Arbitration Clause
 6          Mr. Schwartz brings three arguments challenging the validity of the arbitration
 7   clause. (Doc. 24). First, he argues he did not agree to arbitration. (Doc. 24 at 9). Second,
 8   he claims that the arbitration clause is both procedurally and substantively unconscionable.
 9   (Doc. 24 at 12). Third, Mr. Schwartz claims the reasonable expectations doctrine voids the
10   Policy’s arbitration clause. (Id.)
11          a. Mutual Assent
12           “Arizona law applies to whether a valid arbitration agreement exists.” Shelby v.
13   Brookdale Senior Living Inc., 2021 WL 718183, at *1 (D. Ariz. Feb. 24, 2021) (citing
14   Shivkov v. Artex Risk Sols., Inc., 974 F.3d 1051, 1058–59 (9th Cir. 2020)). A contract must
15   “manifest mutual assent, i.e., the parties’ intent to be bound.” Valdiviezo v. Phelps Dodge
16   Hidalgo Smelter, Inc., 995 F. Supp. 1060, 1064 (D. Ariz. 1997) (citing Keith Equip. Co. v.
17   Casa Grande Cotton Fin., Co., 928 P.2d 683, 685 (Ariz. Ct. App. 1996)). This analysis
18   focuses on objective evidence, not the parties’ hidden intent. Silva v. Butori Corp., 2020
19   WL 2308528, at *4 (D. Ariz. May 8, 2020). “Objective evidence includes written and
20   spoken words as well as acts.” Johnson v. Earnhardt’s Gilbert Dodge, Inc., 132 P.3d 825,
21   828 (Ariz. 2006) (citing Corbin–Dykes Elec. Co. v. Burr, 500 P.2d 632, 634 (Ariz. Ct. App.
22   1972)) (holding that the manifestation of mutual assent “is determined by the words used
23   and the other manifestations of intent having reference to the contract”); see also
24   Restatement (Second) of Contracts § 19(1) (“The manifestation of assent may be made
25   wholly or partly by written or spoken words or by other acts or by failure to act.”). The
26   requirement of mutual assent applies “with no less vigor to formation of arbitration
27   contracts.” Silva, 2020 WL 2308528, at *4.
28          Under the doctrine of separability, “an arbitration provision is considered to be an


                                                -4-
 1   independent and separate agreement between the parties to the underlying contract.”
 2   Stevens/Leinweber/Sullens, Inc. v. Holm Dev. & Mgmt., Inc., 795 P.2d 1308, 1312 (Ariz.
 3   Ct. App. 1990); see also Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395,
 4   402 (1967) (“[E]xcept where the parties otherwise intend—arbitration clauses as a matter
 5   of federal law are ‘separable’ from the contracts in which they are imbedded . . . .”).
 6   Therefore, “only when the arbitration provision is enforceable will the court compel
 7   arbitration.” Stevens/Leinweber/Sullens, Inc., 795 P.2d at 1313.
 8          Mr. Schwartz asserts there was no mutual assent to the arbitration clause because
 9   neither he nor his wife were required to review and consent to the terms of the Policy before
10   completing the insurance transaction. (Doc. 24 at 8–9). Mr. Schwartz stresses that he
11   received a mailed copy of the Policy after he was injured and filed his insurance claim. (Id.
12   at 9). He does, however, acknowledge that the Policy was available to him to review on
13   the website by selecting the “Plan Description download.pdf” link. (Id. at 2). Mr. Schwartz
14   also argues that, though the Policy describes the coverage, it has no binding language and
15   no signatures to indicate it is a contract. (Id. at 9).
16          Defendants contend that Mr. Schwartz assented to the Policy’s terms by filing an
17   insurance claim. (Doc. 25 at 3). They also contend that Mr. Schwartz assented to the
18   Policy’s terms by appealing the denial of his claim using the instructions in the Policy. (Id.)
19   Defendants also note that, in a letter sent by Mr. Schwartz’s counsel, he asserted that if the
20   parties could not reach a resolution, “[they] would have no alternative but to pursue
21   arbitration through the AAA.” (Id.) This course of action, they argue, shows Mr. Schwartz
22   had agreed to the Plan’s terms. Defendants also insist they are not required to ensure that
23   the purchaser of a policy on their website has reviewed and acknowledged that policy’s
24   terms. (Id.)
25          The Court finds that there was mutual assent to the arbitration clause. Mr.
26   Schwartz’s actions demonstrate, not only his acknowledgment of both the Policy and
27   arbitration clause, but his intent to be bound. The Policy, which Mr. Schwartz elected to
28   purchase, was available for viewing on the website. (Doc. 24 at 2). Mr. Schwartz filed a


                                                    -5-
 1   claim after his accident, and when he was denied coverage, he appealed. Both insurance
 2   claim and appeal procedures are outlined in the Policy, immediately preceding the
 3   arbitration clause. Mr. Schwartz provided the Policy to his counsel, who informed
 4   Defendants that if the parties could not resolve their dispute, Mr. Schwartz’s counsel would
 5   have to implement the arbitration clause by filing an action with AAA. Thus, the objective
 6   evidence proves that the parties, through their “acts” and “written and spoken words,” had
 7   a mutual understanding of the Policy and the underlying arbitration clause. Johnson, 132
 8   P.3d at 828 (citing Corbin–Dykes Elec. Co., 500 P.2d at 634)
 9          b. Unconscionability
10          Next, Mr. Schwartz argues the agreement is unenforceable because it is both
11   procedurally and substantively unconscionable.
12              i. Procedural Unconscionability
13          Deciding whether an agreement is procedurally unconscionable requires a case-by-
14   case analysis that focuses on the “fairness of the bargaining process,” including the
15   existence of “unfair surprise, fine print clauses, mistakes, or ignorance of important facts
16   or other things that mean bargaining did not proceed as it should.” Gullett ex rel. Estate of
17   Gullett v. Kindred Nursing Ctrs. W., L.L.C., 390 P.3d 378, 386 (Ariz. Ct. App. 2017)
18   (quoting Dueñas v. Life Care Ctrs. of Am., Inc., 336 P.3d 763, 768 (Ariz. Ct. App. 2014)).
19          Courts consider the following factors “helpful” but “not exclusive,” Dueñas, 336
20   P.3d at 768, in determining whether a contract is procedurally unconscionable: “[A]ge,
21   education, intelligence, business acumen and experience, relative bargaining power, who
22   drafted the contract, whether the terms were explained to the weaker party, whether
23   alterations in the printed terms were possible, [and] whether there were alternative sources
24   of supply for the goods in question.” Maxwell v. Fid. Fin. Servs., Inc., 907 P.2d 51, 58
25   (Ariz. 1995). Courts also consider “whether the contract was separate from other
26   paperwork, whether the contract used conspicuous typeface, and whether the contract was
27   signed hurriedly and without explanation in emergency circumstances.” Dueñas, 336 P.3d
28   at 768 (internal citations omitted).


                                                 -6-
 1           Mr. Schwartz alleges the arbitration clause is procedurally unconscionable because
 2   it was not provided to him when he applied for insurance and he therefore could not have
 3   consented to it. (Doc. 24 at 12). Mr. Schwartz also reiterates that he did not receive a copy
 4   of the Policy until after he filed his claim. (Id. at 3, 12). He claims that, even if he had
 5   received the Policy sooner, that the arbitration clause is “buried” on the last page of the
 6   Policy without a heading and without any indication of the waiver of the right to jury trial.
 7   (Id. at 12). Defendants respond by arguing Mr. Schwartz had access to the Policy but failed
 8   to read it. (Doc. 25 at 8). They also argue that the arbitration clause was not buried; it was
 9   in a section titled “Dispute Resolution.” (Id. at 7). They further claim that Defendants had
10   no duty to call attention to the arbitration provision or to include an obvious waiver of the
11   right to jury trial. (Id.)
12           The Court finds that the arbitration agreement was not procedurally unconscionable.
13   It is undisputed that that Policy was accessible on the website. (Doc. 24 at 2). The Court
14   understands that there may have been confusion during the online application process,
15   since Mrs. Nishiguchi received three separate agreements before completing the
16   transaction, none of which were the Policy itself. However, this does not amount to unfair
17   surprise because the Policy Mr. Schwartz and Mrs. Nishiguchi intended to purchase was
18   available for their review the entire time. The Court further finds that the arbitration clause
19   was not buried because, although it is located on the last page of the Policy, there is a clear
20   way to locate it. It is found under bolded section headings by going to the last section of
21   the Policy, “General Provisions,” then to “Grievances,” and finally, to “Dispute
22   Resolution.” Finally, Mr. Schwartz has made no indication that age, education,
23   intelligence, or the other Maxwell factors apply. Thus, the Court finds that Mr. Schwartz
24   has not sustained his burden of proving the contract was procedurally unconscionable.
25              ii. Substantive Unconscionability
26           “Substantive unconscionability concerns the actual terms of the contract and
27   examines the relative fairness of the obligations assumed.” Maxwell, 907 P.2d at 58 (citing
28   Resource Mgmt. Co. v. Weston Ranch & Livestock Co., 706 P.2d 1028, 1041 (Utah 1985)).


                                                  -7-
 1   Courts consider whether the “contract terms [are] so one-sided as to oppress or unfairly
 2   surprise an innocent party,” whether there is “an overall imbalance in the obligations and
 3   rights imposed by the bargain,” and whether there is a “significant cost-price disparity.”
 4   Id. (citing Resource Mgmt. Co., 706 P.2d at 1041).
 5          One way an arbitration agreement may be substantively unconscionable is if the
 6   “fees and costs to arbitrate are so excessive as to ‘deny a potential litigant the opportunity
 7   to vindicate his or her rights.’” Dueñas, 336 P.3d at 769 (quoting Clark v. Renaissance W.,
 8   LLC, 307 P.3d 77, 79 (Ariz. Ct. App. 2013)). The party challenging the clause must provide
 9   “specific, non-speculative” “evidence regarding the probable costs of arbitration and
10   individualized evidence regarding her inability to pay those costs.” Dueñas, 336 P.3d at
11   769–770 (citing Clark, 307 P.3d at 80).
12          Courts look for several elements. See Clark, 307 P.3d at 80. First, “the party seeking
13   to invalidate the arbitration agreement must present evidence concerning the cost to
14   arbitrate.” Id. (citing Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 91–92
15   (2000)). Second, “a party must make a specific, individualized, showing as to why he or
16   she would be financially unable to bear the costs of arbitration.” Id. (citing Randolph, 531
17   U.S. 79, 91–92 (2000)). Third, “a court must consider whether the arbitration agreement or
18   the applicable arbitration rules referenced in the arbitration agreement permit a party to
19   waive or reduce the costs of arbitration based on financial hardship.” Id. (citing Randolph,
20   531 U.S. 79, 91–92 (2000)). A finding of substantive unconscionability “alone is sufficient
21   to render a contract unconscionable.” Batory v. Sears, Roebuck & Co., 456 F. Supp. 2d
22   1137, 1140 (D. Ariz. 2006) (citing Maxwell, 907 P.2d at 59).
23          Mr. Schwartz asserts the arbitration clause is substantively unconscionable because
24   arbitration must occur in Philadelphia, Pennsylvania. (Doc. 24 at 12). He argues it would
25   be a burden to travel to Pennsylvania because the contract was formed in Arizona, his
26   medical witnesses are in Arizona, and he resides in Florida. (Doc. 24 at 12–13).
27   Additionally, Mr. Schwartz argues, AAA’s Commercial Rules would make arbitration
28   prohibitively expensive, requiring him to pay $14,300 in administrative fees, along with


                                                 -8-
 1   “additional party fees,” “hearing room rental” fees, and “additional services” fees. (Id.) Mr.
 2   Schwartz also notes the costs arising from having to travel from Florida to Pennsylvania,
 3   from requiring his Arizona physicians to travel to Pennsylvania, and from hiring a
 4   Pennsylvania lawyer. (Id.)
 5          Defendants challenge Mr. Schwartz’s allegations of undue cost as speculative
 6   because Mr. Schwartz does not provide estimates of expected litigation costs. (Doc. 25 at
 7   8). They note Mr. Schwartz’s failure to disclose whether he entered into a contingent fee
 8   agreement that would require his counsel to advance costs. (Id.) Nonetheless, they allege
 9   that Mr. Schwartz’s concerns are assuaged because AAA’s Rules allow for reduction or
10   waiver of administrative fees. (Doc. 25 at 9). Defendants also challenge Mr. Schwartz’s
11   allegations of undue cost connected to hiring Pennsylvania counsel, since Rule 5.5 of the
12   Pennsylvania Rules of Professional Conduct provides that lawyers admitted in other
13   jurisdictions “may provide legal services on a temporary basis” that are “reasonably related
14   to a pending or potential arbitration.” (Id.) Defendants also question why Mr. Schwartz’s
15   physicians would need to travel to Pennsylvania when they could make virtual
16   appearances. (Doc. 25 at 9).
17          Upon reviewing the record, the Court finds that the arbitration agreement is not
18   substantively unconscionable. Mr. Schwartz’s claims of substantive unconscionability
19   largely rest on the prohibitive expense of arbitration. Mr. Schwartz is currently unable to
20   work due to his injuries. He and his wife live on a combined income of $90,000. (Doc. 24-
21   1 at 4). Under the AAA’s administrative fee schedules, Mr. Schwartz is presented with two
22   options to pay administrative fees: standard fee schedule and flexible fee schedule. (Doc.
23   24-5 at 1). The standard option requires two payments totaling $12,335. (Doc. 24-5 at 2).
24   The flexible option requires three payments totaling $14,300. (Id.) Administrative costs are
25   not inclusive of “additional party fees,” “additional services” fees, or “hearing room rental”
26   fees. (Doc. 24-5 at 4). Importantly, AAA Rule 53 states that “[t]he AAA may, in the event
27   of extreme hardship on the part of any party, defer or reduce the administrative fees.”
28   Additionally, Mr. Schwartz has not provided any facts supporting the possibility of adding


                                                 -9-
 1   new parties. Mr. Schwartz also has not explained which additional services “that go beyond
 2   those provided for in the AAA’s rules,” he would require. (Doc. 24-5 at 4). Mr. Schwartz
 3   gives no explanation as to why hiring Pennsylvania counsel is necessary given Rule 5.5 of
 4   the Pennsylvania Rules of Professional Conduct. Mr. Schwartz’s concerns related to flying
 5   his doctors to Pennsylvania are equally unsupported. Thus, the Court finds that Mr.
 6   Schwartz has not provided “specific, non-speculative” “evidence regarding the probable
 7   costs of arbitration and individualized evidence regarding [his] inability to pay those costs.”
 8   Dueñas, 336 P.3d at 769–770 (citing Clark, 307 P.3d at 80). Ultimately, the Court finds
 9   the Policy’s arbitration clause is neither procedurally nor substantively unconscionable.
10          c. Reasonable Expectations
11          Finally, Mr. Schwartz argues the reasonable expectations doctrine renders the
12   arbitration agreement unenforceable. Under the reasonable expectations doctrine, terms to
13   an agreement may be struck when a party has “reason to believe” a signing party would
14   not accept the term. Harrington v. Pulte Home Corp., 119 P.3d 1044, 1050 (Ariz. Ct. App.
15   2005). Arizona courts look to seven factors to determine if a party had reason to believe a
16   party would not accept a term. Darner Motor Sales, Inc. v. Universal Underwriters Ins.
17   Co., 682 P.2d 388, 397 (Ariz. 1984). Evidence of reasons to believe can be shown by (1)
18   “prior negotiations,” or (2) it can be “inferred from the circumstances,” (3) or “inferred
19   from the fact that the term is bizarre or oppressive,” or from (4) “the fact that it eviscerates
20   the non-standard terms explicitly agreed to,” (5) or “from the fact that it eliminates the
21   dominant purpose of the transaction.” Id. It is (6) required that provisions are drafted so
22   that they “can be understood if the customer does attempt to check on his rights.”
23   Harrington, 119 P.3d at 1051 (quoting Darner, 682 P.2d at 399). Courts are also required
24   to consider (7) “any other facts relevant to the issue of what [the party seeking to invalidate
25   the agreement] reasonably expected in [the] contract.” Id. (citing Darner, 682 P.2d at 398).
26          Mr. Schwartz acknowledges, and Defendants agree, that factors one (prior
27   negotiations), two (inference from circumstances), and five (eliminates dominant purpose
28   of transaction), do not weigh one way or the other. (Docs. 24 at 13; 25 at 10).


                                                  - 10 -
 1          The third factor asks whether the term is “bizarre” or “oppressive.” Here, Mr.
 2   Schwartz argues that the arbitration clause is bizarre and oppressive because it does not
 3   appear to be a contract, and because it requires an expensive arbitration in Pennsylvania.
 4   (Doc. 24 at 13). The Court has already found the contract is not unconscionable or
 5   oppressive, and Mr. Schwartz does not explain what makes the term bizarre.
 6          Factor four addresses whether the arbitration clause “eviscerates the non-standard
 7   terms explicitly agreed to.” The Court finds no such effect, and Mr. Schwartz fails to
 8   address this factor.
 9          Factor six considers whether the provision “can be understood if the customer does
10   attempt to check on his rights.” Mr. Schwartz asserts that “nothing was drafted where
11   customers could have looked, in applying for and in paying for the Policy, regarding
12   arbitration.” (Doc. 24 at 13). This factor considers the terms of the provision. Mr.
13   Schwartz’s allegation that “nothing was drafted where customers could have looked,”
14   misses the mark, and is contradicted by the undisputed fact that the Policy was accessible
15   on the website. The Court finds that if a customer were to “attempt to check on his rights,”
16   that there is nothing in the wording of the arbitration clause rendering it incomprehensible.
17          The seventh factor considers any other relevant facts. Mr. Schwartz argues that
18   “there is no evidence that [he] was ever aware of and even agreed to [the] provision.” (Doc.
19   24 at 13–14). The Court is unpersuaded because Mr. Schwartz used the Policy to file a
20   claim and later appealed the decision denying his claim. (Doc. 25 at 3). Additionally, Mr.
21   Schwartz, through counsel, communicated his intention to invoke the arbitration clause if
22   the parties could not reach a resolution.
23          Considering these factors, the Court finds the reasonable expectations doctrine does
24   not render the arbitration clause unenforceable. Therefore, having exhausted Mr.
25   Schwartz’s arguments to the contrary, the Court finds the arbitration clause is enforceable.
26   IV.    Scope of Arbitration
27          The Court will now determine whether the Policy’s arbitration clause governs the
28   claims at issue. See Chiron Corp., 207 F.3d at 1130. Here, the relevant language in the


                                                 - 11 -
 1   arbitration clause states that “[a]ll grievances not resolved by the Insurer’s grievance
 2   procedures, and all other controversies and claims arising out of or relating to the Policy .
 3   . . shall be determined by final and binding arbitration administered by the [AAA].” (Doc.
 4   24-3 at 25) (emphasis added).
 5          When considering arbitration clauses, federal courts interpret the phrases such as
 6   “arising in connection with” very broadly. Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721
 7   (9th Cir. 1999). Such phrasing “reaches every dispute between the parties having a
 8   significant relationship to the contract and all disputes having their origin or genesis in the
 9   contract.” Id. When an arbitration clause is thus phrased, a plaintiff’s “factual allegations
10   need only ‘touch matters’ covered by the . . . arbitration clause” to require arbitration, “and
11   all doubts are to be resolved in favor of arbitrability.” Id.
12          Mr. Schwartz concedes that his breach of contract claim against 4 Ever Life falls
13   within the scope of the arbitration clause. However, he argues that his bad faith and aiding
14   and abetting claims do not because they are independent torts and do not arise under the
15   Policy. (Doc. 24 at 10–11).
16          The Court finds that both the bad faith and adding and abetting claims plainly “touch
17   upon” the Policy. See Simula, Inc., 175 F.3d at 721. As alleged in his bad faith claim, “4
18   Ever/BCBS knowingly or recklessly denied Schwartz the coverage he was entitled to under
19   the Policy.” (Doc. 11 at ¶ 53) (emphasis added). As alleged in the aiding and abetting claim,
20   “Worldwide substantially assisted 4 Ever/BCBS in breaching their insurance policy and
21   committing bad faith by falsely claiming to Schwartz that it had an independent qualified
22   physician review his claim . . . .” (Id. at ¶ 62) (emphasis added). Given these allegations
23   and the scope of the arbitration agreement, which the Court must interpret broadly, the
24   Court finds that Mr. Schwartz’s bad faith and aiding and abetting claims have a significant
25   relationship to the contract and that all of Mr. Schwartz’s claims are subject to arbitration.
26   See Simula, Inc., 175 F.3d at 721.
27   V.     Stay of Proceedings
28          Defendants request that the Court enter a stay or proceedings. (Doc. 21 at 5). Under


                                                  - 12 -
 1   9 U.S.C. § 3, when a court finds that the suit “is referable to arbitration” it shall “stay the
 2   trial of the action until such arbitration has been had in accordance with the terms of the
 3   agreement . . . .” Because the Court has found this matter referable to arbitration, it will
 4   stay all proceedings.
 5          Accordingly,
 6          IT IS HEREBY ORDERED that Defendants’ Motion to Compel Arbitration (Doc.
 7   21) is granted. The parties shall proceed with arbitration as dictated by the Policy.
 8          IT IS FURTHER ORDERED that all proceedings in this matter are hereby stayed.
 9          IT IS FINALLY ORDERED that the parties shall provide the Court with a joint
10   status report within thirty (30) days of this Order, informing the Court of their progress in
11   arbitrating this matter. Thereafter, the parties shall submit a joint status report every four
12   (4) months to inform the Court of their progress.
13          Dated this 29th day of June, 2021.
14
15
16                                                 Honorable Diane J. Humetewa
17                                                 United States District Judge

18
19
20
21
22
23
24
25
26
27
28


                                                 - 13 -
